280 S.W.3d 785 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Ronald JOSEPH, Defendant/Appellant.
No. ED 91142.
Missouri Court of Appeals, Eastern District, Division Four.
April 14, 2009.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., and MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Ronald Joseph (Defendant) appeals from the judgment upon his convictions by a jury for one count of felony possession of a controlled substance-cocaine base, in violation of Section 195.202, RSMo 2000,[1] and one count of misdemeanor possession of marijuana, in violation of Section 195.202. The trial court sentenced Defendant as a prior and persistent offender to ten years' imprisonment on the possession of crack cocaine count and one-year incarceration on the possession of marijuana count, but suspended execution of the sentences and placed Defendant on probation for five years. On appeal, Defendant argues the trial court erred in overruling: (1) his *786 motion for judgment of acquittal because the State failed to prove beyond a reasonable doubt that Defendant purposefully and/or knowingly possessed crack cocaine, and; (2) his motion to suppress evidence and statements from trial because they were the result of an illegal arrest without probable cause, thus constituting fruit of the poisonous tree. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.